As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. CAN SLIM® SELECT GROWTH FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2015 (Unaudited) Shares Value COMMON STOCKS: 86.0% Accommodation & Food Services: 3.2% Diamond Resorts International, Inc. * $ DineEquity, Inc. Administrative & Support Services: 1.0% Robert Half International, Inc. Air Transportation: 1.0% Delta Air Lines, Inc. Apparel Manufacturing: 1.1% Deckers Outdoor Corp. * Beverage & Tobacco Products: 3.7% Altria Group, Inc. PepsiCo, Inc. Chemical Manufacturing: 11.1% Abbott Laboratories Colgate-Palmolive Co. Gilead Sciences, Inc. Green Plains, Inc. Johnson & Johnson Merck & Co., Inc. Novo Nordisk A/S - ADR Pacific Ethanol, Inc. * PolyOne Corp. Computer & Electronic Products: 8.1% Cyberonics, Inc. * Hewlett-Packard Co. Intel Corp. Micron Technology, Inc. * Sony Corp. - ADR* Texas Instruments, Inc. Couriers & Messengers: 1.0% FedEx Corp. Credit Intermediation: 6.0% Bank of America Corp. Discover Financial Services Navient Corp. Popular, Inc. * Royal Bank of Canada Data Processing, Hosting & Related Services: 1.9% Automatic Data Processing, Inc. Rackspace Hosting, Inc. * Food Manufacturing: 0.8% Pilgrim's Pride Corp. Food Services: 4.3% Chipotle Mexican Grill, Inc. * Darden Restaurants, Inc. Sonic Corp. Furniture Manufacturing: 1.0% Select Comfort Corp. * General Merchandise Stores: 3.2% Big Lots, Inc. Target Corp. Hospitals: 1.4% HCA Holdings, Inc. * Insurance: 6.4% The Allstate Corp. First American Financial Corp. The Hanover Insurance Group, Inc. Health Net, Inc. * Machinery Manufacturing: 1.0% The Scotts Miracle-Gro Co. Merchant Wholesalers: 3.3% AmerisourceBergen Corp. Genuine Parts Co. HD Supply Holdings, Inc. * Oil & Gas Extraction: 1.0% QEP Resources, Inc. Paper Manufacturing: 1.0% Mercer International, Inc. * Professional, Scientific & Technical Services: 10.4% Booz Allen Hamilton Holding Corp. Celgene Corp. * Cerner Corp. * Check Point Software Technologies Ltd. * F5 Networks, Inc. * FactSet Research Systems, Inc. Sabre Corp. SolarWinds, Inc. * Rail Transportation: 0.7% Union Pacific Corp. Retail Trade: 1.0% Best Buy Co., Inc. Securities & Financial Services: 5.4% Ameriprise Financial, Inc. E*Trade Financial Corp. * Goldman Sachs Group, Inc. Morgan Stanley Telecommunications: 3.0% China Mobile Ltd. - ADR SK Telecom Co. Ltd. - ADR TELUS Corp. Transportation Equipment Manufacturing: 3.1% General Dynamics Corp. Thor Industries, Inc. Utilities: 0.9% Vectren Corp. TOTAL COMMON STOCKS (Cost $101,463,633) REAL ESTATE INVESTMENT TRUSTS: 4.8% Lamar Advertising Co. Liberty Property Trust Prologis, Inc. Sunstone Hotel Investors, Inc. Weyerhaeuser Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $6,379,390) EXCHANGE-TRADED FUNDS: 8.0% iShares 1-3 Year Treasury Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $9,693,100) SHORT-TERM INVESTMENTS: 1.9% Money Market Funds: 1.9% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.000% ** TOTAL SHORT-TERM INVESTMENTS (Cost $2,274,985) TOTAL INVESTMENTS IN SECURITIES: 100.7% (Cost $119,811,108) Liabilities in Excess of Other Assets: (0.7)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt ETF Exchange-Traded Fund * Non-income producing security. ** Seven-day yield as of June 30, 2015. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. CAN SLIM® SELECT GROWTH FUND Summary of Fair Value Exposure at June 30, 2015 (Unaudited) The CAN SLIM® Select Growth Fund (the "Fund") utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2015. See Schedule of Investments for industry breakouts: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
